                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


JOHN DOE, a minor, by his next friend
THEREZA AMADOR,

      Plaintiff,
                                           Case No. 18-12925
v.
                                           HON. GEORGE CARAM STEEH
FIRST STUDENT, INC.,

     Defendant.
_________________________________/

            ORDER GRANTING DEFENDANT’S MOTION
       TO SET ASIDE DEFAULT AND TO FILE ANSWER (DOC. 7)

      Plaintiff filed this action on September 17, 2018. After Defendant

failed to answer, Plaintiff sought a clerk’s entry of default, which was

entered on December 10, 2018. On December 26, 2018, Defendant filed a

motion to set aside the default pursuant to Fed. R. Civ. P. 55(c), which

provides that the “court may set aside an entry of default for good cause.”

Plaintiff has not filed a response to Defendant’s motion.

      Defendant contends that it did not willfully fail to respond to the

complaint, but that the parties were attempting to negotiate a settlement

and agreed that Defendant need not file an answer in the meantime. In

determining whether good cause exists, the district court must consider:
“(1) [w]hether culpable conduct of the defendant led to the default, (2)

[w]hether the defendant has a meritorious defense, and (3) [w]hether the

plaintiff will be prejudiced.” United States v. $22,050.00 U.S. Currency, 595

F.3d 318, 324 (6th Cir. 2010).

      The standard for setting aside the default has been met here. No

culpable conduct of Defendant has led to the default, Defendant contends

that it has a meritorious defense, and the court perceives no prejudice to

Plaintiff in litigating this matter on the merits.

      Therefore, IT IS HEREBY ORDERED that Plaintiff’s motion to set

aside the default is GRANTED. Plaintiff shall have until February 22,

2019, to answer or otherwise respond to the complaint.



Dated: February 5, 2019                  s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE
